Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/17/2021.

Election/Restrictions
	Applicant has elected in the Reply filed on 12/17/2021 the following species: 
	A. the diversity of the bacterial isolates clinically (claims 1, 3 and 5)
	B. the phage being screened are individual phages (claim 1)
	C. the characteristic that is therapeutically effective is a suitable delay in bacterial growth (claims 1, 16 and 20)
	D. the environmental source of said mixed phages is water treatment plants (claim 8)
	E. the excluded phage undesirable or toxic characteristic is phages which carry toxin genes (claim 10)
	F. the phages identified and selected for inclusion in the Tier 2 working phage library are phages having a broad host range (claim 12)
	G. the photometric assay is fluorescence (claim 13)
	H. the emergent bacterial strains are less virulent than said bacterial pathogen have displayed reduced fitness for growth in the subject (claim 21)
	I. the bacterial infection to be treated is wound infections (claim 28)
	J. the method with the steps using rescreening the phage cocktails compounded in step (f) against the Tier 2 working phage library according to step (e) to identify possible additional therapeutically effective phage combinations (claim 15)
	K. the method with the steps using rescreening a phage combination and/or a phage cocktail which does not cause a desirable delay and/or a synergistic delay in bacterial growth, and/or does not cause a lack of appearance of phage-resistant bacterial growth to identify possible additional phages which may produce a desirable delay and/or a synergistic delay in bacterial growth and/or a lack of appearance of phage-resistant bacterial growth when added to the phage combination and/or the phage cocktail, wherein said rescreening comprises rescreening with one or more individual phages selected from the group consisting of phages in the Tier 2 working phage library, phages in the Tier 1 archival phage library, and new phages isolated from environmental sources (claim 17)


Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-21 and 27-28 are pending.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/17/2021.
Claims 1-6, 8-21 and 27-28 are under examination in this Office Action.

Claim Rejections - 35 USC § 112-1st paragraph (Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-21 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the 
The specification discloses chemicals, such as a phage cocktail directed against the bacterial pathogen Acinetobacter baumannii, which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claim(s) 1 is(are) directed to encompass a phage cocktail directed against any bacterial pathogen, which only correspond in some undefined way to specifically instantly disclosed chemicals.  None of these phage cocktails directed against any bacterial pathogen, meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The claimed product is a product by process claim involving reach through language where a screening method is used to identify the claimed product.  The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmacentical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood , 107 F.3d at 1572,  41 USPQ2d at 1966.  

Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  A search of the prior art fails to identify any examples of a phage cocktail directed against any bacterial pathogen.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-6, 8-21 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaiswal et al. (2012) Microbes and Infection volume 15 pages 152 to 156 cited in the 1/17/2020 IDS (hereinafter referred to as "Jaiswal").

	With regards to claims 1-6, 8-21 and 27-28, Jaiswal teaches:
	a) as in claims 1-6, 8-21 and 27-28, a phage cocktail directed against a bacterial pathogen produced by a method comprising: a). constructing a bacterial diversity set comprising diverse strains of the same species as said bacterial pathogen, said constructing comprising collecting a plurality of bacterial isolates of the same species as said bacterial pathogen, analyzing said plurality of bacterial isolates to identify bacterial isolates which are clinically diverse strains of said species of bacterial pathogen, and down selecting said plurality of bacterial isolates to include said clinically diverse strains of said species of bacterial pathogen to create said bacterial diversity set; b). collecting mixed phages from diverse environmental sources; c). constructing a Tier 1 archival phage library, said constructing comprising hosting the phages collected in step (b) on one or more of the diverse strains of said species of bacterial pathogen comprising the bacterial diversity set created in step (a) in order to identify and purify lytic phages against strains of said bacterial species, and selecting said lytic phages for the Tier 1 archival phage library; d). constructing a Tier 2 working phage library, said constructing comprising characterizing the Tier 1 archival phage library constructed in step (c) to identify and exclude phages which demonstrate undesirable and/or toxic characteristics, further screening remaining phages in the Tier 1 working phage library against one or more of the diverse strains of said species of bacterial pathogen comprising the bacterial diversity set created in step (a) to characterize host range of each said remaining phages, and selecting phages free of undesirable and/or toxic characteristics and having desirable host ranges for the Tier 2 working phage library; e). screening the Tier 2 working phage library constructed in step (d) for individual 
	Thus, Jaiswal anticipates the present claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639